EXECUTION COPY



 

CONTRIBUTION AGREEMENT

          THIS CONTRIBUTION AGREEMENT (this “Agreement”) is made and entered
into by and between Remedent, Inc., a Nevada corporation (the “Stockholder"),
and Sylphar USA, Inc., a Nevada corporation and wholly owned subsidiary of the
Stockholder (the “Company”), effective as of December 10, 2008. The Company and
Stockholder is collectively referred to herein as the “Parties.”

 

          WHEREAS, the Stockholder has determined to transfer and otherwise
discontinue the Over-The-Counter Business (“OTC Business”) currently being
conducted by the Company in the United States;

 

          WHEREAS, in order to separate and isolate the OTC Business, the
Stockholder has caused the Company to be incorporated and organized under the
laws of Nevada;

 

          WHEREAS, the Stockholder desires to capitalize the Company by making a
contribution of certain assets solely related to the OTC Business (the
“Contributed Assets”) and assuming the liabilities related to such assets as set
forth on Schedule 1, attached hereto, in exchange for 460,568 shares of common
stock of the Company (the “Exchange”), pursuant to the terms of this Agreement;
and

 

          WHEREAS, it is contemplated that such Exchange shall be pursuant to
Section 351 of the Internal Revenue Code of 1986, as amended (the "Code") and it
is the Parties desire that such Exchange qualify as a tax-free transaction
described in Code Section 351(a).

 

          Now therefore, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto hereby agree as
follows:

 

 

1.

Contribution and Assumption of Liabilities.

                      1.1      Contribution and Transfer of Contributed Assets.
For the consideration specified in Section 2, the Stockholder hereby agrees to
contribute, convey, transfer, and deliver all of its right, title and interest
in and to the Contributed Assets described in Schedule 1 , as capital
contribution to the Company. The Parties agree that value of this contribution
is $460,568 USD. The Company hereby accepts the contribution, conveyance,
transfer and delivery of all of the Company’s right, title and interest in and
to the Contributed Assets.

 

                      1.2      Assumption of Liabilities. As an inducement for
the Stockholder to enter into this Agreement for good and valuable
consideration, the Company hereby agrees to assume all liabilities relating to
such Contributed Assets.

 

          2.        Issuance of Shares of Company. As consideration for the
contribution and assumption of liabilities set forth under Section 1, the
Company agrees to issue 460,568 shares of common stock of the Company, $1.00 par
value, to the Stockholder, and record such issuance in the corporate records of
the Company. Upon issuance the Stockholder shall own 100% of the issued and
outstanding common stock of the Company.

 



 

1

 

--------------------------------------------------------------------------------



EXECUTION COPY



 

 

3.

Miscellaneous.

 

                      3.1      Further Assurance. The Parties hereby agree to
execute and deliver all such instruments and take all such action as may be
necessary or desirable to effectuate fully the transactions contemplated by and
the purposes of this Agreement.   

 

                      3.2      Governing Law. This Agreement shall be governed
by, and construed in accordance with, the internal laws of the State of Nevada.

 

                      3.3      Counterparts. This Agreement may be executed in
one or more counterparts, each of which shall be deemed an original. Facsimile
copies of signatures and of this Agreement shall be considered originals.

 

                      IN WITNESS WHEREOF, the parties hereto have caused this
Agreement to be executed by their respective duly authorized officers as of the
date first above written.

 

 

REMEDENT, INC.

 

 

 

By: /s/ Guy De Vreese

 

Guy De Vreese, Chairman of Board of Directors

 

 

 

By: /s/ Robin List

 

Robin List, Chief Executive Officer

 

 

 

SYLPHAR USA, INC.

 

 

 

By: /s/ Robin List

 

Robin List, Chief Executive Officer and

 

President

 

2

 

 

 